Citation Nr: 1144269	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  07-18 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from January 1956 to December 1959 and from February 1960 to September 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Atlanta, Georgia, Regional Office (RO) which, in pertinent part, denied a TDIU.  In October 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing was prepared and incorporated into the record.  In May 2011, the Acting Chairman of the Board advanced the Veteran's appeal on the docket on his own motion.  In May 2011, the Board remanded the Veteran's claim to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

The Veteran asserts that a TDIU is warranted as his service-connected disabilities caused him to be terminated from his last full-time employment in April 2004 and render him unemployable.  He clarified that his service-connected chronic low back and left lower extremity neurological disabilities prevent him from both standing for prolonged periods of time and moving quickly.  

In reviewing the record, the Board observes that the Veteran was last afforded an examination for compensation purposes which addressed his service-connected disabilities in August 2003.  A September 2006 work evaluation from Goodwill Industries of North Georgia, Inc., conducted for VA indicates that the Veteran "should have a physical examination to determine what is feasible for employment at this time."  The recommended physical evaluation has not been scheduled.  

A June 2007 VA Vocational Rehabilitation and Education (VR&E) evaluation conveys that the Veteran acknowledged "that at this time he could not return to competitive work because of his age, the effects of his age on his eye sight & writing, and limits associated with his [service-connected] limited standing and sitting."  The VA vocational rehabilitation counselor concluded that, "based on the above information, the Veteran was determined not feasible to benefit from VR&E services to achieve a vocational goal to enter competitive employment."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that a VA evaluation would be helpful to resolve the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and severity of his service-connected disabilities which include chronic low back pain, left sciatic nerve neuritis, hypertension, hemorrhoidectomy residuals, dermographism, pruritus scroti, vitiligo, left ureterolithotomy residuals, and post-operative left inferior parathyroid adenoma residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner or examiners should advance an opinion as to the impact of the Veteran's service-connected disabilities upon his vocational pursuits.  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner or examiners if it is deficient in any manner.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

4.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

